Title: To James Madison from John J. Murray, 22 June 1803 (Abstract)
From: Murray, John J.
To: Madison, James


22 June 1803, Glasgow. Has received a copy of the act passed by Congress on 28 Feb. concerning consuls and the protection of seamen; acted on it “immediately altho’ it did not come … through an Official channel.” Had sometime before published an extract of the same law sent to him by the treasury secretary for the information of “persons concerned in the stocks” of the U.S. and had instructed the masters of American vessels to deposit their ship’s papers at his office. After initial opposition, “general obedience to the act appears now to be acquiesced in.” His “former suspicions,” hinted at in his letter of 10 Jan., of illegal acts by American merchants “are now perfectly confirmed,” for even at the “hazard of loosing the confidence” of his government he must declare “that there is hardly a Vessel known here as a Regular Trader between the United States & the Clyde but has British owners.” This “communication … will involve many persons in Guilt & subject much property to confiscation, yet the true Interests” of his country “impose it … as a duty.”
Some time ago Richard H. Morris, a native of Glasgow and partner in the mercantile firm of Hugh Morris & Sons, went to New York to establish a merchant house. On 29 Dec. 1800 Morris obtained a register, jointly with Thomas Holden, for the ships Washington and New York. As Morris is the son and partner of a British subject, “it appears clear, & without doubt to me that, by the Law of the 31 Decr. 1792,” the Washington “is forfeited to the United States.” If, as “it has been hinted,” Holden “is a mere nominal owner,” this circumstance “would be another ground of forfeiture.” Morris is now in Glasgow, “and it is quite likely he will not return again” to the U.S. Nor is it likely that he will change his allegiance: “A scotchman never chang⟨es⟩ his Allegiance but to suit his Interest & convenience.” How long a U.S. citizen must reside in a foreign country before he loses his citizenship, the law of 31 Dec. 1792 does not say; “nor’ does it make a distinction … between a Native Citizen & an adopted one” on this point. Even if Morris is judged a citizen, his rights as such cannot extend to “his Father & Brothers who are … British subjects.” Yet they profit from the operation of an American vessel and thus “may be truly said to enjoy the Right … of American Citizens.” Another instance “is if possible more strong than the foregoing.” Heard he had received a remittance from a Charleston trader and consequently offered “the usual Insurance on American Bottoms.” The underwriters declined, saying that the ship had British owners. And when the ship arrived and the papers were deposited in his office, such was seen to be the case, even though all the principals were from Charleston, including one James Macadam, a “Scotchman” and partner in a Glasgow firm. Believes “every Vessel of the United States that is registered in favor of” Morris or Macadam “ought immediately to be siezed.” The Washington clears for New York today; the Sarah will sail for Charleston by the middle of next month.
  

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 3 pp.; docketed by Wagner as received 17 Sept.



   
   “An Act supplementary to the ‘act concerning Consuls and Vice-Consuls, and for the further protection of American Seamen,’” 28 Feb. 1803 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:249.



   
   See Gabriel Duvall to JM, 21 June 1803, and n. 4.



   
   A full transcription of this document has been added to the digital edition.

